Exhibit 10.1

GASTAR EXPLORATION LTD.
2006 LONG-TERM STOCK INCENTIVE PLAN
FORM OF PERFORMANCE UNIT AWARD AGREEMENT
[_________________, 20__]
To: _______________________________
Gastar Exploration Ltd., a corporation governed by the laws of the Province of
Alberta (the “Company”), is pleased to grant you an award (the “Award”) to
receive an aggregate of _________ performance units (each, a “Performance Unit”)
in respect of the period beginning ________ and ending ___________ (the
“Performance Period”). The Award is subject to your acceptance of and agreement
to all the applicable terms, conditions and restrictions described in this
Performance Unit Award Agreement (this “Agreement”) and the Gastar Exploration
Ltd. 2006 Long-Term Stock Incentive Plan (as it may be amended from time to
time, the “Plan”). A copy of the Plan is available upon request. To the extent
that any provision of this Agreement conflicts with the expressly applicable
terms of the Plan, you acknowledge and agree that those terms of the Plan shall
control and, if necessary, the applicable provisions of this Agreement shall be
deemed amended so as to carry out the purpose and intent of the Plan. Terms that
have their initial letters capitalized, but that are not otherwise defined in
this Agreement, shall have the meanings given to them in the Plan in effect as
of the date of this Agreement. The Performance Units contemplated herein are
granted as Awards under the Plan and are subject to the award limitations
applicable to awards denominated in shares of the Company's common stock (the
“Common Stock”) that are set forth in Sections 4 and 6 of the Plan.
This Agreement sets forth the terms of the agreement between you and the Company
with respect to the Performance Units. By accepting this Agreement, you agree to
be bound by all of the terms hereof.
1.Overview of Performance Units.


(a)Performance Units Generally. Each Performance Unit represents a contractual
right to receive one share of Common Stock or an amount of cash equal to the
Fair Market Value thereof, subject to the terms and conditions of this
Agreement; provided that, based on the relative achievement against the
performance objective outlined in Section 3 below (the “Performance Objective”),
the aggregate consideration deliverable hereunder in respect of the Performance
Units may range from to 0% to 200% of the number of Performance Units stated in
the preamble to this Agreement (such stated number of Performance Units
hereafter called the “Initial Performance Units”). Your right to receive
consideration in settlement of Performance Units is generally contingent, in
whole or in part, upon (i) the Company's achievement of the Performance
Objective and (ii) except as provided in Section 4 or Section 5 below or in a
written employment agreement between you and the Company or one of its
Affiliates (your “Employment Agreement”) or any severance or change in control
plan or agreement with the Company or its Affiliates pursuant to which you are a
party, your continued employment with the Company or one of its Affiliates
through the applicable Measurement Date (as set forth in Section 2) upon which
such Performance Units vest.





--------------------------------------------------------------------------------

Exhibit 10.1

(b)Form of Settlement. The Committee, in its sole discretion, shall determine at
the time of settlement whether the Earned Performance Units (as defined in
Section 3), if any, will be settled in: (i) a single lump sum cash payment in an
amount equal to the Fair Market Value of a share of Common Stock as of the date
of settlement multiplied by the number of Performance Units to be settled, (ii)
shares of Common Stock or (iii) a combination of cash and shares of Common
Stock. Settlement of Performance Units shall be subject to and pursuant to rules
and procedures established by the Committee in its sole discretion.


(c)Dividend Equivalents. Upon and at each such time as the settlement of the
Earned Performance Units (as defined below), the Company shall pay Grantee an
additional amount, in cash, equal to the product of (i) the number of Earned
Performance Units settled at such time (determined in accordance with Section 3)
and (ii) the aggregate amount of any cash dividends paid since the first day of
the current Performance Period on one share of Common Stock.


2.Vesting and Measurement Dates. The Performance Units will vest and the number
of Earned Performance Units will be determined pursuant to Section 3 in
accordance with the following schedule:


Measurement Date
Number of Initial Performance Units Measured
 
 
 
 
 
 



3.    Performance Objective.    The Performance Objective with respect to the
Initial Performance Units will be determined on each Measurement Date based on
the Company's Share Price Appreciation as compared to that of the Peer Group
Index (as defined below). “Share Price Appreciation” shall mean, as to the
Company and the Peer Group Index the annualized rate of return shareholders
receive through stock or unit price changes (disregarding any dividends or other
distributions paid), from the first day of the Performance Period through the
applicable Measurement Date. For purposes of determining the Share Price
Appreciation for the Company and the Peer Group Index through the applicable
Measurement Date, the change in the price of the Company's Common Stock and the
Peer Group Index's trading price, as the case may be, shall be based upon the
closing price of the Common Stock and the Peer Group Index on the trading date
immediately prior to the first day of the Performance Period (the “Initial
Value”) and the closing price on the applicable Measurement Date. Achievement
with respect to this Performance Objective shall be determined as of each
Measurement Date by the Committee based on difference between the Company's
Share Price Appreciation and the Share Price Appreciation of the Peer Group
Index from the first day of the Performance Period through such Measurement Date
(the “Performance Delta”), and shall be determined in accordance with the table
set forth in Appendix A hereto. The “Peer Group Index” means the Dow Jones U.S.
Oil & Gas Exploration & Production Index, as measured by the performance of the
iShares Dow Jones U.S. Oil & Gas Exploration & Production Index Fund (NYSEARCA:
IEO). As soon as administratively practicable following each Measurement Date
(but in no event later than the 15th day of the third calendar month following
the calendar month in which the Measurement Date occurs), the Committee shall
certify whether and to the extent that the Performance Objective has been
achieved and will determine, in the manner described above, the number of
Performance Units, if



--------------------------------------------------------------------------------

Exhibit 10.1

any, determined to be earned on such Measurement Date pursuant to the table in
Appendix A. The number of Performance Units, if any, determined by the Committee
pursuant to the preceding provisions of this Section 3 shall be referred to as
the “Earned Performance Units.”


4.Timing of Settlement; Fractional Shares. Unless an earlier date applies
pursuant to Section 5(b) or 6(b), settlement in respect of Earned Performance
Units shall be made not later than the 15th day of the third calendar month
following the calendar month in which the applicable Measurement Date occurs.
Neither this Section 4 nor any action taken pursuant to or in accordance with
this Section 4 shall be construed to create a trust of any kind. Any shares of
Common Stock issued to you pursuant to this Agreement in settlement of Earned
Performance Units may be certificated or issued in book entry form registered in
your name. Any fractional Earned Performance Units shall be rounded up to the
nearest whole share of Common Stock.


5.Termination of Employment.


(a)Death, Disability or Retirement. In the event that your employment with the
Company terminates during the Performance Period due to your death, Disability
(as defined below) or retirement (as determined by the Committee in its sole
discretion) then, on the next Measurement Date, you will be entitled to receive
consideration with respect to number of Performance Units equal to the product
of:
(i)the number of Initial Performance Units (subject to adjustment as provided in
Section 8) that would have become Earned Performance Units in accordance with
the provisions of Section 2 had you remained employed with the Company through
the next Measurement Date; and
(ii)a fraction (A) the numerator of which is the number of full months since the
previous Measurement Date during which you were employed by the Company
(counting the month in which your termination of employment occurs as a full
month) and (B) the denominator of which is twelve (12).
(b)Involuntary Termination. In the event that your employment with the Company
terminates during the Performance Period due to your Involuntary Termination (as
defined below), then you will be entitled to receive consideration with respect
to number of Performance Units equal to the product of:
(i)the number of Initial Performance Units (subject to adjustment as provided in
Section 8) that would have become Earned Performance Units in accordance with
the provisions of Section 2 assuming that (A) the next Measurement Date occurs
on the date of your Involuntary Termination and (B) the determination of
whether, and to what extent, the Performance Objective is achieved, is based on
actual performance against the Performance Objective through the date of your
Involuntary Termination; and
(ii)a fraction (A) the numerator of which is the number of full months since the
previous Measurement Date during which you were employed by the Company
(counting the month in which your termination of employment occurs as a full
month) and (B) the denominator of which is twelve (12).
(c)Other Termination of Employment. Unless otherwise determined by the Committee
at or after grant, in the event that your employment with the Company terminates
prior to the end of the Performance Period for any reason other than those
listed in Sections 5(a) or 5(b), all of your Performance Units shall terminate
and automatically be canceled upon such termination of employment.



--------------------------------------------------------------------------------

Exhibit 10.1

(d) Certain Definitions. As used in this Agreement, the term “Involuntary
Termination” means any termination of your employment with the Company that is a
result of the termination of your employment by the Company other than for Cause
or your resignation for Good Reason. As used in this Agreement:
(i)“Disability” means the inability, due to physical or mental illness of you to
perform the essential functions of you position with or without accommodation,
for a continuous period of twelve months.
(ii)“Cause” means a good faith determination by two-thirds of the Committee that
you: (A) willfully and continually failed to substantially perform your duties
with the Company (other than a failure resulting from your incapacity due to
physical or mental illness), which failure continued for a period of at least 30
days after a written notice of demand for substantial performance was delivered
to you specifying the manner in which you failed to substantially perform, or
(B) willfully engaged in conduct that is demonstrably and materially injurious
to the Company and its Affiliates collectively, monetarily or otherwise.
(iii)“Good Reason” means (A) a material change (without your consent) of your
place of employment, except for reasonably required travel on the Company's
business or requested relocation to the Company's corporate office; (B) a
material reduction in the your base compensation; or (C) a material adverse
change in your authority, duties or responsibilities from those in effect
immediately prior to such change, except in connection with the termination of
the your employment for Cause, due to death or disability, or your resignation
other than for Good Reason; provided, however, a termination shall not be for
Good Reason unless the you gives notice to the Company of the event in clause
(A), (B) or (C) above within 90 days of the initial existence of the event and
the Company has 30 days from the date of such notice to remedy the event. If the
Company fails to timely remedy the event within such 30-day period, you may
terminate your employment for Good Reason within 10 days of the Company's
failure to remedy such event. A termination by you after such 10-day period
shall not constitute a Good Reason termination for purposes of this Agreement.
For purposes of this Agreement, you will be considered to have terminated from
employment with the Company when you incur a “separation from service” within
the meaning of Section 409A(a)(2)(A)(i) of the Code and applicable
administrative guidance thereunder. Except as otherwise provided for in Sections
5(a), 5(b) or 6, in the event that your employment with the Company terminates
prior to the end of the Performance Period for any reason whatsoever, all of
your unvested Performance Units shall terminate and automatically be canceled as
of the date of such termination of employment.


6.Change in Control.
(a)Continuous Employment. Notwithstanding the provisions of Section 1 through
Section 5 of this Agreement and Section 11(c) of the Plan, if you have been
continuously employed from the date of this Agreement through the date that a
Change in Control occurs (the “Change in Control Date”), then upon the
occurrence of a Change in Control you will be entitled to receive consideration
with respect to the number of Performance Units that would have become Earned
Performance Units in accordance with the provisions of Section 2 assuming that:
(i)each Measurement Date that has not yet occurred occurs on the Change in
Control Date; and
(ii)the determination of whether, and to what extent, the Performance Objective
is achieved, is based on actual performance against the stated performance
criteria through the Change in Control Date.



--------------------------------------------------------------------------------

Exhibit 10.1

(b)Timing of Settlement. Any consideration due pursuant to this Section 6 shall
be paid immediately following (and not later than five business days after) the
Change in Control Date.
Alternative Form of Settlement. If a Change in Control involves a merger,
reclassification, reorganization or other similar transaction pursuant to which
the Common Stock is exchanged for stock of the surviving corporation in such
merger, the successor to the corporation or the direct or indirect parent of
such a corporation (collectively, the “Successor Corporation”), then the
Committee may elect, at its sole discretion by resolution adopted prior to the
Change in Control Date, to have the Company satisfy your rights in respect of
the Performance Units (as determined pursuant to the foregoing provisions of
this Section 6) with the same consideration (whether stock, cash or other
property) payable or distributable in such transaction in respect of a share of
Common Stock. Any property distributed pursuant to this Section 6(c), whether in
shares of the Successor Corporation or otherwise, shall in all cases be freely
transferable without any restriction (other than any such restriction that may
be imposed by applicable law), and any securities issued hereunder shall be
registered to trade under the Exchange Act, and shall have been registered under
the Securities Act of 1933, as amended (the “Securities Act”).


7.Nontransferability of Awards. The Performance Units granted hereunder may not
be sold, transferred, pledged, assigned, encumbered or otherwise alienated or
hypothecated, other than by will or by the laws of descent and distribution.
Following your death, any shares distributable (or cash payable) in respect of
Performance Units will be delivered or paid, at the time specified in Section 4,
Section 5 or, if applicable, Section 6, to your beneficiary in accordance with,
and subject to, the terms and conditions hereof and of the Plan.


8.Beneficiary Designation. You may from time to time name any beneficiary or
beneficiaries (who may be named contingently or successively) to whom shall be
delivered or paid under this Agreement following your death any shares that are
distributable or cash payable hereunder in respect of your Performance Units at
the time specified in Section 4, Section 5 or, if applicable, Section 6. Each
designation will revoke all prior designations, shall be in a form prescribed by
the Committee, and will be effective only when filed in writing with the
Committee during your lifetime. In the absence of any such effective
designation, shares issuable and cash payable in connection with your death
shall be paid to your surviving spouse, if any, or otherwise to your estate.


9.Adjustments in Respect of Performance Units. In the event of any common stock
dividend or common stock split, recapitalization (including, but not limited to,
the payment of an extraordinary dividend), merger, consolidation, combination,
spin-off, distribution of assets to stockholders (other than cash dividends),
exchange of shares, or other similar corporate change with regard to the
Company, appropriate adjustments shall be made by the Committee to the Initial
Value of the corresponding common stock the aggregate number of Performance
Units subject to this Agreement. The Committee's determination with respect to
any such adjustment shall be conclusive.


10.Effect of Settlement. Upon conversion into shares of Common Stock, a cash
settlement of your rights, a combination of the issuance of Common Stock and the
payment of cash, or settlement of your rights in any other manner consistent
with the terms of this



--------------------------------------------------------------------------------

Exhibit 10.1

Agreement, all of your Performance Units subject to the Award shall be cancelled
and terminated. If and to the extent that you are still employed at the end of
the Performance Period, and none of your Performance Units shall have become
earned in accordance with the terms of this Agreement, all such Performance
Units subject to the Award shall be cancelled and terminated.


11.Furnish Information. You agree to furnish to the Company all information
requested by the Company to enable it to comply with any reporting or other
requirements imposed upon the Company by or under any applicable statute or
regulation.


12.Venue. Any action seeking interpretation or enforcement of its terms shall be
maintained in a court of competent jurisdiction in Harris County in the State of
Texas without regard to where the cause of action arose.


13.Forfeiture under Certain Circumstances. Notwithstanding any provisions in
this Agreement to the contrary, any portion of the payments and benefits
provided under this Agreement or the sale of shares of stock shall be subject to
a clawback to the extent necessary to comply with applicable law including,
without limitation, the requirements of the Dodd-Frank Wall Street Reform and
Consumer Protection Act, any Securities and Exchange Commission rule or
applicable securities exchange requirement.


14.Information Confidential. As partial consideration for the granting of the
Award hereunder, you hereby agree with the Company that you will keep
confidential all information and knowledge, except that which has been disclosed
in any public filings required by law, that you have relating to the terms and
conditions of this Agreement; provided, however, that such information may be
disclosed as required by law and may be given in confidence to your spouse, tax
and financial advisors, or to a financial institution to the extent that such
information is necessary to secure a loan.


15.Other Laws. The Company shall not be obligated to issue any Common Stock
pursuant to any Performance Unit at any time when the shares covered by such
Award have not been registered under the Securities Act, and such other state
and federal laws, rules, and regulations as the Company or the Committee deems
applicable and, in the opinion of legal counsel for the Company, there is no
exemption from the registration requirements of such laws, rules, and
regulations available for the issuance and sale of such shares.


16.Payment of Taxes. The Company may from time to time require you to pay to the
Company (or an Affiliate if you are an employee of an Affiliate) the amount that
the Company deems necessary to satisfy the Company's or its Affiliate's current
or future obligation to withhold federal, state or local income or other taxes
that you incur as a result of the Performance Units. With respect to any
required tax withholding, unless another arrangement is permitted by the Company
in its discretion, the Company shall withhold from the shares of Common Stock to
be issued to you the number of shares necessary to satisfy the Company's
obligation to withhold taxes, that determination to be based on the shares' Fair
Market Value at the time as of which such determination is made. In the event
the Company subsequently determines that the aggregate Fair Market Value of any
shares of Common Stock withheld as payment of any tax withholding obligation is
insufficient to discharge that tax



--------------------------------------------------------------------------------

Exhibit 10.1

withholding obligation, then you shall pay to the Company, immediately upon the
Company's request, the amount of that deficiency.


17.Right of the Company and Affiliates to Terminate Your Employment. Nothing
contained in this Agreement shall confer upon you the right to continue in the
employ of the Company or any Affiliate, or interfere in any way with the rights
of the Company or any Affiliate to terminate your employment at any time.


18.No Liability for Good Faith Determinations. Neither the Company nor the
members of the Board and the Committee shall be liable for any act, omission or
determination taken or made in good faith with respect to this Agreement or the
Performance Units granted hereunder.


19.No Guarantee of Interests. The Board, the Committee and the Company do not
guarantee the Common Stock of the Company from loss or depreciation.


20.Company Records. Records of the Company or its Affiliates regarding your
period of employment, termination of employment and the reason therefore, leaves
of absence, re-employment and other matters shall be conclusive for all purposes
hereunder, unless determined by the Company to be incorrect.


21.Severability. If any provision of this Agreement is held to be illegal or
invalid for any reason, the illegality or invalidity shall not affect the
remaining provisions hereof, but such provision shall be fully severable and
this Agreement shall be construed and enforced as if the illegal or invalid
provision had never been included herein.


22.Notices. Any notice, instruction, authorization, request or demand required
hereunder shall be in writing, and shall be delivered either by personal in-hand
delivery, by telecopy or similar facsimile means, by certified or registered
mail, return receipt requested, or by courier or delivery service, addressed to
the Company at the address indicated beneath its signature on the execution page
of this Agreement, and to you at your address indicated on the Company's stock
records, or at such other address and number as a party shall have previously
designated by written notice given to the other party in the manner herein set
forth. Notices shall be deemed given when received, if sent by facsimile means
(confirmation of such receipt by confirmed facsimile transmission being deemed
receipt of communications sent by facsimile means), and when delivered and
receipted for (or upon the date of attempted delivery where delivery is
refused), if hand-delivered, sent by express courier or delivery service, or
sent by certified or registered mail, return receipt requested.


23.Waiver of Notice. Any person entitled to notice hereunder may waive such
notice in writing.
24.Successor. This Agreement shall be binding upon you, your legal
representatives, heirs, legatees and distributees, and upon the Company, its
successors and assigns.


25.Headings. The titles and headings of Sections and paragraphs are included for
convenience of reference only and are not to be considered in construction of
the provisions hereof.



--------------------------------------------------------------------------------

Exhibit 10.1



26.Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Texas, without regard to conflicts of
laws principles thereof.


27.Amendment. This Agreement may be amended at any time unilaterally by the
Company provided that such amendment is consistent with all applicable laws and
does not materially reduce any rights or benefits you have accrued pursuant to
this Agreement. This Agreement may also be amended at any time unilaterally by
the Company to the extent the Company believes in good faith that such amendment
is necessary or advisable to bring this Agreement into compliance with any
applicable laws, including Section 409A of the Code.


28.The Plan. This Agreement is subject to all the terms, conditions, limitations
and restrictions contained in the Plan.


29.Agreement Respecting Securities Act. You represent and agree that you will
not sell the Common Stock that may be issued to you pursuant to your Performance
Units except pursuant to an effective registration statement under the
Securities Act or pursuant to an exemption from registration under the
Securities Act (including Rule 144).


30.No Shareholder Rights. The Performance Units granted pursuant to this
Agreement do not and shall not entitle you to any rights as a shareholder of
Common Stock until such time as you receive shares of Common Stock pursuant to
this Agreement. Your rights with respect to the Performance Units shall remain
forfeitable at all times prior to the date on which rights become earned in
accordance with this Agreement.

















































--------------------------------------------------------------------------------

Exhibit 10.1



If you accept this Performance Unit Award Agreement and agree to its terms and
conditions, please so confirm by signing and returning the duplicate of this
Agreement enclosed for that purpose.


Very Truly Yours,


GASTAR EXPLORATION LTD.


    
By:
 
Name:
 
Title:
 
Date:
 



ACKNOWLEDGED AND AGREED:


By:
 
Name:
 

    

















